DETAILED ACTION
Claims 1, 3-10 and 12-23 are pending for consideration following applicant’s amendment filed 7/30/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant’s drawing amendments filed 7/30/2021 have overcome the objections set forth in the previous action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mongelluzzo et al. (US Patent 3450148) in view of Saporito (US Patent 3797286).
Regarding Claim 22, Mongelluzzo discloses a fitting (including threaded portion 60 which fits within threaded opening 34) for preventing the unintentional flow of flowable material out of a container (such as out of pipe 22, which may be readable as a “container”, at least because it contains fluid) through a valve (the valve including housing 12 and a valve head not shown, the valve head provided at the lower end of the operating stem 28; col. 2, lines 23-32), the valve comprising a housing 12; a flow control element (including stem 28 with the associated valve head not shown) rotatable (by a suitable wrench; col. 2, lines 50-52) between an open configuration and a closed configuration (col. 2, lines 44-48), and an actuator (“suitable wrench” as described above) for moving the flow control element, wherein the fitting (including at least threaded portion 60 and bolt 44) is adapted for insertion into the housing 12 which in use locks the flow control element in its closed configuration by preventing rotation of the flow control element (as shown in Figure 2), said fitting (the fitting is seen to further include cap 42 which is connected with portion 60 by bolt 44) comprising a cylindrical tube 48, a plate 46 having a surface (lower surface of 46 as shown in Figure 2), wherein 48 is mounted onto the surface of the plate thereby to close one end of the cylindrical tube (as shown in Figure 2).
Mongelluzzo does not disclose a circular groove for receiving a seal is formed in the surface of the plate and extends around the cylindrical tube.
Saporito teaches a fitting having a plate 17 and a cylindrical sidewall (extending downwardly from 17 in a similar manner to the structure of Mongelluzzo) and further teaches the plate 17 comprises a downwardly tapering sidewall (at the outer periphery of the plate, the sidewall tapers downwardly and outwardly as shown in Figure 2) thereby forming a circular groove (the outer periphery of the plate 17 includes an annular groove within the downwardly extending portion) for receiving a seal (this groove is at least capable of having a seal placed therein) is formed in the surface of the plate (as described above) and extends around the cylindrical tube (the groove extends circumferentially around the tube).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Mongelluzzo such that the plate includes a downwardly tapering sidewall (and therefore a groove within the sidewall) as taught by Saporito for the purpose of providing an alternative, functionally equivalent shape which also promotes water runoff away from the plate.
Allowable Subject Matter
Claims 1, 3-10, 12-21 and 23 are allowed.
Response to Arguments
Applicant's arguments filed 7/30/2021 with respect to claim 22 have been fully considered but they are not persuasive.  Applicant argues that Mongelluzzo and 17 comprises a downwardly tapering sidewall (at the outer periphery of the plate, the sidewall tapers downwardly and outwardly as shown in Figure 2) thereby forming a circular groove (the outer periphery of the plate 17 includes an annular groove within the downwardly extending portion) for receiving a seal (this groove is at least capable of having a seal placed therein; this claim does not require a seal to be placed in the groove) is formed in the surface of the plate (as described above) and extends around the cylindrical tube (the groove extends circumferentially around the tube).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753